Citation Nr: 0028870	
Decision Date: 10/13/00    Archive Date: 11/03/00

DOCKET NO.  99-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
leg disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for a claimed bilateral 
arm disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to June 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 1999.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current leg disability due to disease or injury 
which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.  

3.  No competent evidence has been submitted to show that the 
veteran has current arm disability due to disease or injury 
which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  

2.  The claim of service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  

3.  The claim of service connection for a bilateral arm 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has disabilities 
manifested by back, leg and arm pain due to an injury 
suffered in service.  Specifically, the veteran testified 
before a Hearing Officer at a personal hearing at the RO in 
August 1999 when he stated that his claimed conditions were 
the result of one single accident in 1971 when he fell 
approximately 10 feet from the wing of an airplane and landed 
flat on his back and elbows on a concrete deck.  The veteran 
indicated that he received treatment for lacerations of the 
elbows and complaints of numbness and tingling.  

The veteran also testified at the hearing that he complained 
of severe lumbar back pain on the day of the accident, but 
that x-ray studies were not performed.  Reportedly, he had 
had back and leg pain ever since the accident in service.  
The veteran also reported that his job as a Union Carpenter 
had been compromised as a result of the disabilities incurred 
during military service.  The veteran added that he had self-
treated himself for six to seven years after service before 
he sought treatment from a medical doctor.  

With regard to the veteran's arms, he testified that his arms 
would "click," "come out of joint" and "snap."  The 
veteran added that he received treatment for the residuals of 
the injury from a private doctor and a private chiropractor 
in the late 1970's and 1980's and that he would attempt to 
obtain those records.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Although the veteran asserts that his leg, back and arm 
disabilities had their onset during service, these lay 
assertions alone cannot make the claims well grounded if 
there is no competent medical evidence of record of a nexus 
between current disability and any disease or injury in 
service.  

A careful review of the service medical records shows that 
the veteran reported on his March 1967 medical history on 
admission to service that he had occasional "clicks" of the 
right knee.  The examiner noted that there was no sequella or 
congenital defects.  In addition, the examiner noted that the 
veteran had a prior fracture of the right wrist without 
sequella.  Also noted was a 2 1/2 inch scar of the left ankle.  

In January 1971, treatment was noted after the veteran fell 
from a wing of an airplane onto his left elbow.  The veteran 
complained of numb fingers of the left arm with shooting pain 
on certain movements.  There was no tenderness, swelling or 
sensory deficit.  The diagnosis was that of possible minor 
nerve trauma.  The veteran was instructed to use heat and to 
be on light duty under observation.  X-ray studies of the 
elbow were negative, showing no fracture or other bony 
pathology.  

The veteran's June 1971 separation examination was negative 
for any abnormalities of the lower extremities, the feet or 
the spine.  Neurological testing and examination were normal.  

The veteran's post-service medical records consist solely of 
an August 1999 letter from a private chiropractor advising 
the RO that he no longer had medical records for the veteran, 
but verifying that he had treated him for a back problem over 
10 years ago.  

The veteran has not provided any medical records showing 
current treatment or even indicated receiving treatment for 
any of the claimed disorders.  

While the service medical records showed that the veteran was 
treated for elbow pain following a falling accident in 
January 1971, there is no competent evidence to support his 
lay assertions that he has current leg, back or arm 
disability as a result thereof.  The veteran also has not 
provided any post-service medical records showing current 
treatment for any disability due to service.

A letter from a private chiropractor does indicate that the 
veteran received treatment for back pain after service.  
However, no competent evidence has been submitted to show 
that the veteran has current back disability due to disease 
or injury which was incurred in or aggravated by service.  

Absent competent evidence to support his lay assertions, the 
claims of service connection for leg, back and arm 
disabilities are not well grounded.  

Since the veteran's claims are not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). 

A review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) as the veteran was 
fully informed of the reason for the denial of his claims and 
was advised of what evidence was needed in order to support 
his claims.  



ORDER

Service connection for bilateral leg disorder is denied, as a 
well-grounded claim has not been submitted.  

Service connection for low back disorder is denied, as a 
well-grounded claim has not been submitted.  

Service connection for bilateral arm disorder is denied, as a 
well-grounded claim has not been submitted.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 

